THE   ATTO          NEYGENERAL

                          O~TEXAS

                          AUSTIN,TEXAS

                        October 11, 1949



Ron. Wayne L. Rartman          Opinion No. v-932.
County Attorney
Dewitt County                 Re: Applicability of the
Cuero, Texas                      "private-parochiai
                                  clause" in S.B. Ro.
                                  116, 51st Legislature,
                                  Wh8Zl the district has
                                  been enlarged or re-
                                  ceives scholastics un-
                                  der contract.

Dear Sir:

          Your letter inquires the effect on the profes-
sional unit eligibility of a "private-parochial dis-
trict* of enlargement of the district or receipt by the
district of cootracted scholastics.

          "Professional units" are a measure of the
State aid to be made available to a public school dls-
trict, and "private-parochial districts" are those pub-
lic school dlstrlctimentloned in the fifth paragraph
of Section 1, Artlcle~III, Senate Bill Ro. 11.6, Acts
51st Legislature 1949, which reads:

          "Provided further, that for the
     school year 1949-1950, and for such
     school year only, a school district,
     containing a private or parochial school,
     which received salary aid from the State
     Equalization Fund for the 1948-1949
     school year and was eligible for more
     teachers for the 1948-1949 school year
     than it Is under the general provi-
     dons of this Act for the 1949-1950
     school year, shall be approved for pro- *
     fessional units in a number not to ex-
     ceed its 1948-1949 eligibility, pro-
     vided that such professional unit ell-
     gibillty shall not exceed one classroom
     teacher unit for each twenty (20) pupils
Hon. Wayne L. Hartman - Page 2   (V-932)



     in average daily attendance in the
     public schools of the district for the
     1948-1949 school year."

          Pertinent to COnSid8ratiOn of this problem 1s
the third paragraph of the same section of Article 111,
which prsVid8S in part:
          n
                  any school district which
     is not'a'd&mant   district             sub-
     ject to the approval of thi bo.&%'hf
     trUSt88S Of the districts Concerned, the
     County Superintendent, and the State Com-
     missioner of Education, contract for a
     period of one year to transfer Its entire
     scholastic enrollment . . . to a contlgu-
     ous district, . . . the combined daily
     average attendance shall b8 used in de-
     t8ITUining the number Of prOf8SSional u-
     nits for which the receiving district
     Shall be eligible."

           Also pertinent to the question is this lan-
guage in the first paragraph of the same section of Ar-
tic18 111:
          "
            . . . where a school district is
     consolidated or contracted with another
     district, or Where a school district or
     part of a school district Is annexed to
     another district or districts. . . or
     Where for any reason there is a marked
     increase or decrease. in the attendance
     of any school district, adjustments in
     professional allotments shall be made by
     the State Commissioner of Education."

          All of the provisions of this section,taken
together, are a comprehensive basis for determination
of the professional units to be allowed each school dis-
trict under the Foundation School Program of 1949, and
the quoted provisions mUSt be viewed as forming but
parts of a aomprehensive Scheme, no part of which is
designed t0 penaLi. any type Of school district in r8-
latlon to Other districts Under the program.
          Does the above language of the fifth para-
graph, 'a school district, containing a private or pa-
rochial school, which received salary eid from the State
Hon. Wayne L. Hartman - Page 3   (v-932)



Equalization Fund for the 1948-1949 school year," have
application only to that exact geographical district
which 8XiSt8d in the 1948-1949 school year? W8 think
not. The act does not Categorically SO State. W8 f881
it reasonable to view this langW3g8 as contemplating
that school district which received salary aid last
year and now contains a private or parochial school,lr-
respective of incidental alterations in Its geographic
limits or its scholastic load. Being that specific
type of district contemplated by the fifth paragraph,
this "private-parochial district" may have as many pro-
fessional units this school year as It had last year,
provided, of course, that this 8ligibility does not ex-
ceed one Classroom teacher unit for each twenty pupils
in average daily attendance last year as the act specl-
fi8S.

          If this "private-parochial district" has re-
ceived the scholastics of a contiguous district under a
proper transfer contract, the district also comes within
the provisions of the third paragraph of Section 1,
whereupon its professional unit allocation can be pred-
icat8d on the combined average daily attendance.  The
Act dO8S not provide that this district may combine its
professional unit eligibility under the "private-pa-
rochial clause', on the one hand, with the~average dal-
ly attendance from the contracted district, on the other
hand; but we hold that the presence of a private or pa-
rochial school in the district does not deprive the dis-
trict of Its eligibility for professional units based
on the combined average daily attendance which follows
a proper transfer contract.
          Finally there remains to b8 considered that
broad general power vested in the State Commissioner of
Education by the first paragraph of Section 1; namely,
he shall adjust professional unit 8ligibiliti8S in ac-
cordance with the equities presented.  If the district
in question feels Its professional unit allotment Is in-
adequate under either the fifth paragraph or the third
paragraph of Section 1, the district can apply to the
State Commissioner of Education for such adjustment in
Its professional allotment as the Commissioner finds
warranted by the specific alteration in the attendance
of the district found "for any reason' to exist.
Hon. Whyne L. Rartman - Page 4     (V-932)



                        SUMMARY
           Under the provisions of Section 1 a
     school district which contains a private
     or parochial school and received salary
     aid from the Stat8 Equalization Fund for
     the 1948-1949 school year may have the pro-
     fessional units for which it was 8ligible
     in that school year despite a SUbSeqUent
     annexation or contracted transfer of scho-
     lastics. A school district which has re-
     ceived scholastics Under a proper contract
     of transfer may have professional units
     based upon the combined average daily at-
     tendance regardless of the fact that the
     district also contains a private or pa-
     rochial school and received salary aid
     from the Stat8 Equalization Fund last
     year.

          A school district which for any rea-
     Son has experienced a marked Change in its
     scholastic attendance may apply to the                    -
     State Commissioner of Education for such
     adjustments in its professional unit al-
     lotments as the Commissloner may find war-
     ranted by the specific circumstances pre-
     sented.

                                  Very truly yours,

                            ATTORNEY GENERAL OF TEXAS



                                     David B. Irons
DBI:eb                      AdminiStratiV8     Assistant




                            FIRST ASSISTAET
                            ATTORNEY GENERAL



                                                           .